DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claim 30 is objected to because of the following informality: On lines 2 and 3, “the glass-sealed connector” lacks antecedent basis. Appropriate correction is required.
Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1 and 3 – 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Wilkie et al. (2005/0284238, hereinafter Wilkie – See IDS dated 6/11/21). 	Regarding claim 1, Wilkie discloses an apparatus comprising a force-compliant element 84 (See Figs. 10c, 10d) that deforms in response to applications of forces to the force sensor apparatus, a sensing element (See Pg. 6, Para. 0067) coupled to the force-compliant element and configured to generate a signal indicating the degree that the force-compliant element deforms in response to the application of forces to the force sensor apparatus; a printed circuit board 88a configured to receive the signal from the sensing element, a support structure 86 having a surface on which the printed circuit board is coupled, the support structure having an outer rim, the outer rim of the support structure attached to the force-compliant element; and a sensor housing 94 that covers the printed circuit board, the sensor housing having an outer rim, the outer rim of the sensor housing attached to the force-compliant element (See Pg. 6, Paras. 0063 – 0067 and Pg. 7, Para. 0073).  
 	Regarding claim 3, an interface structure 82 that distributes a load to the force-compliant element is provided, wherein the interface structure is coupled to the force-compliant element (See Pg. 6, Para. 0063).
 	Regarding claim 4, an inner rim of the interface structure is welded to an outer rim of the force-compliant element (See Pg. 6, Para. 0063).  

 	Regarding claim 6, the PCB 88a is attached to the support structure by at least one of tape, adhesive, soldering, and glue (See Pg. 7, Para. 0071).
 	Regarding claim 7, the PCB 88a is C-shaped such that a portion of the support structure is not covered by the PCB (See Figs. 10b, 10c).
 	Regarding claim 8, the force-compliant element 84 and the support structure 86 are ring shaped (See Fig. 10c).  
 	Regarding claim 9, the force-compliant element and the support structure are cylindrically shaped (See Fig. 10c).
 	Regarding claim 10, an application specific bottom interface 84g for coupling a component to a force-compliant element is provided (See Fig. 10d).
 	Regarding claim 11, the force-compliant element and the application specific bottom interface are a single assembly (See Pg. 6, Para. 0066).  
 	Regarding claim 12, the force-compliant element and the application specific bottom interface are two separate components coupled together (See Pg. 6, Para. 0066).    
 	Regarding claim 13, the force-compliant element and the application specific bottom interface are two separate components crimped together (See Pg. 6, Para. 0066).  

 	Regarding claim 15, the application specific bottom interface is a ball shaped interface (See Fig. 10d). 
 	Regarding claim 16, the sensing element includes a plurality of gauges 84 (See Pg. 6, Para. 0067).  
 	Regarding claim 17, the plurality of gauges is placed on top of the force- compliant element with the gauges evenly distributed around the circumference of the force-compliant element (See Pg. 6, Para. 0067).    
 	Regarding claim 18, the sensor housing 94 is attached to the force-compliant element by at least one of welding, press-fitting, and an adhesive (See Pg. 6, Para. 0067).    
 	Regarding claim 19, the sensor housing has an application specific interface that includes a half ball shape with an alignment feature for coupling with another component (See Fig. 10d).  
 	Regarding claim 20, the sensor housing has an application specific interface that includes at least one of external threads and internal threads (See Fig. 10d).  
 	Regarding claim 21, the force-compliant element and the sensor housing are made using milling and turning (See Pg. 6, Paras. 0063 – 0067 and Pg. 7, Para. 0073).  
  

 	Regarding claim 23, the support structure 86 supports the PCB (See Figs. 10b, 10c, See Pg. 7, Para. 0071).  
 	Regarding claim 24, orientation features 98 for aligning the apparatus with a component are provided (See Fig. 10). 
 	Regarding claim 25, the orientation features are part of at least one of the sensor housing and the electrical connector assembly (See Fig. 10).  6. 	Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen et al. (2017/0268939, hereinafter Petersen – See IDS dated 6/11/21). 	Regarding claim 26, Petersen discloses an apparatus comprising a force ring 3 configured to deform in response to applications of forces to the force sensor apparatus, the force ring having a plurality of sensing elements 15 configured to produce an electrical signal that is indicative of the amount of deformation in the force ring; a printed circuit board 20 configured to process the electrical signal from the force ring; a sensor cap 30, 38, 39 covering the printed circuit board and a portion of the force ring, the sensor cap having an inner rim and an outer rim, the outer rim of the sensor cap attached to the force ring; and a circular environmental seal 11 between the inner rim of the sensor cap and the inner rim of the force ring (See Fig. 1B, See Pg. 3, Para. 0041 and Pg. 4, Paras. 0043 – 0046).  
s 26, 28 and 31 – 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huizinga et al. (2013/0014595, hereinafter Huizinga). 	Regarding claim 26, Huizinga discloses an apparatus comprising a force ring 2 configured to deform in response to applications of forces to the force sensor apparatus, the force ring having a plurality of sensing elements 3 configured to produce an electrical signal that is indicative of the amount of deformation in the force ring; a printed circuit board 4 configured to process the electrical signal from the force ring; a sensor cap 7 covering the printed circuit board and a portion of the force ring, the sensor cap having an inner rim and an outer rim, the outer rim of the sensor cap attached to the force ring; and a circular environmental seal 12 between the inner rim of the sensor cap and the inner rim of the force ring (See Fig. 1, See Pg. 1, Paras. 0021 – 0022 and Pg. 2, Para. 0023).  
 	Regarding claim 28, an interface ring 6 that distributes a load to the force ring is coupled to the force ring (See Fig. 1).
 	 Regarding claim 31, the printed circuit board (PCB) 4 having electrical components is attached to the support ring 6, the electrical components of the PCB are electrically coupled to at least two sensing elements on the force ring 2, the at least two sensing elements are configured to measure forces applied to the force sensor apparatus, the support ring is attached to the force ring, a sensor cap 7 is positioned over the PCB, the support ring, and the force ring and the sensor cap is attached to the force ring (See Pg. 1, Paras. 0021 – 0022 and Pg. 2, Paras. 0023 – 0026).

 	Regarding claim 33, an interface ring 6 is attached to the force ring and distributes a load to the force ring (See Fig. 1).
  	Regarding claim 34, the interface ring is attached to the force ring before calibration of the electrical components of the force sensor apparatus (See Fig. 1). 
Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkie in view of Petersen. 	Regarding claim 2, Wilkie discloses an apparatus comprising a force-compliant .  
Wilkie fails to disclose that the environmental seal ring is placed between an inner rim of the sensor housing and an inner rim of the force-compliant element.   	However, Petersen discloses an apparatus comprising sealing rings 11 that are disposed between an inner rim of a sensor housing 30 and an inner rim of a force element 3 (See Fig. 1B, See Pg. 3, Para. 0041). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilkie according to the teachings of Petersen for the purpose of, advantageously providing sealing rings since these types of structures connect elements to each other (See Petersen, Pg. 4, Para. 0046).  	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Huizinga in view of Wilkie. 	Regarding claim 27, Huizinga discloses an apparatus comprising a force ring 2 configured to deform in response to applications of forces to the force sensor apparatus, the force ring having a plurality of sensing elements 3 configured to produce an electrical signal that is indicative of the amount of deformation in the force ring; a printed circuit board 4 configured to process the electrical signal from the force ring; a sensor cap 7 covering the printed circuit board and a portion of the force ring, the sensor cap having an inner rim and an outer rim, the outer rim of the sensor cap attached to the force ring; and a circular environmental seal 12 between the inner rim of the sensor cap and the inner rim of the force ring (See Fig. 1, See Pg. 1, Paras. 0021 – 0022 and Pg. 2, Para. 0023).  
Huizinga fails to disclose that a support ring is placed between the printed circuit board and the force ring, wherein the printed circuit board is coupled to the support ring, the support ring coupled to the force ring.   	However, Wilkie discloses an apparatus comprising a support ring 86 that is located between a printed circuit board 86 and a force element 84 (See Fig. 10, See Pg. 6, Paras. 0063 and 0067). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Huizinga according to the teachings of Wilkie for the purpose of, advantageously providing a                                              Allowable Subject Matter
12. 	Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “a glass sealed connector that provides an electrical contact to the printed circuit board through the sensor cap” (referring to claim 29) and “a gasket that is coupled to the glass-sealed connector” (referring to claim 30) in combination with the other limitations presented in claim 26.                                                        Conclusion13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855      1/14/2022